SWEENEY, District Judge
(dissenting).
If any tort was committed by Turgeon or his employees, it was an act of omission in failing to properly barricade the door on the second floor. There is nothing in the stipulated facts or in the reported evidence which shows that Turgeon knew or had reason to believe that such a tort had been committed by his employees. In an action of tort brought by Floyd against Turgeon there can be no doubt that Turgeon would be held liable- for any tortious act committed by his servants in improperly barricading the doorway, whether Turgeon knew of such tortious action or not, for the act of the servant within the scope of his employment is the act of the master. But the present action is an action on a contract of insurance. I can find no Rhode Island case directly on the point, but the weight of authority on the question of an insured’s duty to report an accident covered by the policy is that the knowledge of an employee of a tortious act which caused or contributed to another’s injury is not imputed to the master as a matter of law. See Mandell v. Fidelity & Casualty Co., 170 Mass. 173, 49 N.E. 110, 64 Am.St.Rep. 291; Empire State Surety Co. v. Northwest Lumber Co., 9 Cir., 203 F. 417; Wolverton v. Fidelity & Casualty Co., 190 N.Y. 41, 82 N.E. 745, 16 L.R.A.,N.S., 400. Authority to the contrary is centered in two Minnesota cases: Northwestern Telephone Exchange Co. v. Maryland Casualty Co., 86 Minn. 467, 90 N.W. 1110, and Hagstrom v. American Fidelity Co., 137 Minn. 391, 163 N.W. 670. Applied to the facts in this case, the rule is that Tttrgeon was bound to report this accident when he knew, or, acting as a reasonable man, should have known that some act on his part or on the part of his servants had contributed to or caused Floyd’s injury.
I can find nothing in the record which demonstrates positive knowledge on Turgeon’s part that Floyd had fallen as a result of anything that he or his men had done or had failed to do. It is true that Turgeon learned within a couple days after the accident that Floyd had fallen from the doorway. This fact was susceptible of the interpretation that the cause of his fall may have been entirely attributable to the person who was in possession of the building, who happened to be Floyd’s employer. The reported testimony indicates that Turgeon so interpreted it. Whether or not, on the information that Turgeon received from his son, he should have known as a reasonable man that he was connected with the accident is a question of fact. This is the question which the court submitted to the jury with proper instructions. The real test for the timeliness of notice is, as stated in Sherwood Ice Co. v. United States Casualty Co., 40 R.I. 268, 100 A. 572, a reasonable time under the circumstances of the case.